Memorandum.
Order unanimously reversed upon the law, with ten dollars costs and taxable disbursements to defendant, and motion granted, without costs.
The Home Owners’ Loan Corporation is an instrumentality of the United States government, and, therefore, a public as distinguished from a private corporation. As such, it may not be required to submit to an examination before trial pursuant to section 288 of the Civil Practice Act. (Lovero v. Home Owners’ Loan Corporation. 172 Misc. 754; Smith v. Citizens Savings Bank, 166 id. 843, and authorities therein cited.) No opinion.
All concur. Present — MacCrate, Lewis and McCooey, JJ